Exhibit 10.2

FORM OF INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is made as of February     , 2012
by and between Education Management Corporation, a Pennsylvania corporation (the
“Company”), Education Management Holdings LLC, Education Management LLC
(together with the Company and Education Management Holdings LLC, the
“Indemnifying Companies”), and                      (“Indemnitee”).

RECITALS

WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company;

WHEREAS, in order to induce Indemnitee to continue to provide services to the
Company and/or to one or more of its direct or indirect subsidiaries, the
Indemnifying Companies wish to provide for the indemnification of, and
advancement of expenses to, Indemnitee to the maximum extent permitted by
applicable law;

WHEREAS, the Company’s Amended and Restated Articles of Incorporation (the
“Articles”) and its Amended and Restated Bylaws (the “Bylaws”) require
indemnification of the officers and directors of the Company, and Indemnitee may
also be entitled to indemnification pursuant to the Pennsylvania Business
Corporation Law of 1988, as amended (the “PBCL”);

WHEREAS, the Articles, the Bylaws, and Chapter 17, Subchapter D, of the PBCL
expressly provide that the indemnification provisions set forth therein are not
exclusive of any other rights to which any person may be entitled under any
agreement, and thereby contemplate that contracts may be entered into between
the Company and members of the board of directors, officers and other persons
with respect to indemnification;

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified; and

WHEREAS, this Agreement is a supplement to and in furtherance of the
indemnification provided in the Articles, the Bylaws, and any other agreements
applicable to the Indemnitee, and any resolutions adopted pursuant to any of the
foregoing, and shall not be deemed a substitute therefor, nor to diminish or
abrogate any rights of Indemnitee thereunder.

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

Section 1. Services to the Company. Indemnitee agrees to serve as a director of
the Company. Indemnitee may at any time and for any reason resign from such
position (subject to any other contractual obligation or any obligation imposed
by operation of law), in which event the Company shall have no obligation under
this Agreement to continue Indemnitee in such position. This Agreement shall not
be deemed an employment contract between the Company (or any of its subsidiaries
or any Enterprise) and Indemnitee. The foregoing notwithstanding, this Agreement
shall continue in force after Indemnitee has ceased to serve as a director of
the Company.



--------------------------------------------------------------------------------

Section 2. Definitions

As used in this Agreement:

(a) “Corporate Status” describes the status of a person who is or was a
director, manager, officer, employee, agent, fiduciary, member or the like of
the Company or of any other Enterprise.

(b) “Designating Stockholder” means the stockholder nominating the Indemnitee as
a director pursuant to the Shareholders Agreement by and among the Company and
each of the shareholders of the Company named therein, dated as of October 7,
2009, and the affiliates (other than the Indemnifying Companies or subsidiaries
thereof) of such nominating stockholder.

(c) “Enterprise” shall mean the Company and any other corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan ,
trade organization, political action committee or other enterprise or
organization of which Indemnitee is or was serving or participating at the
request of the Company as a director, manager, officer, employee, agent,
fiduciary, member or the like.

(d) “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees and costs of experts, witnesses and private
investigators, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees, any federal, state, local or
foreign taxes imposed on Indemnitee as a result of the actual or deemed receipt
of any payments under this Agreement, ERISA excise taxes and penalties, and all
other disbursements or expenses of the types customarily incurred in connection
with prosecuting, defending, preparing to prosecute or defend, investigating,
being or preparing to be a witness in, or otherwise participating in, a
Proceeding. Expenses also shall include (i) Expenses incurred in connection with
any appeal resulting from any Proceeding, including without limitation the
premium, security for, and other costs relating to any cost bond, supersedeas
bond, or other appeal bond or its equivalent, (ii) Expenses incurred by
Indemnitee in connection with the interpretation, enforcement or defense of
Indemnitee’s rights under this Agreement, by litigation or otherwise and
(iii) Expenses incurred in connection with the Indemnitee’s pursuit of recovery
under any directors’ and officers’ liability insurance policies maintained by
the Company. The parties agree that for the purposes of any advancement of
Expenses for which Indemnitee has made written demand to the Company in
accordance with this Agreement, all Expenses included in such demand that are
certified by affidavit of Indemnitee’s counsel as being reasonable shall be
presumed conclusively to be reasonable. Expenses, however, shall not include
amounts paid in settlement by Indemnitee or the amount of judgments or fines
against Indemnitee (which for the avoidance of doubt are nevertheless
indemnified pursuant to Section 3).

 

2



--------------------------------------------------------------------------------

(e) “Proceeding” shall include any threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened or completed
proceeding, whether brought in the right of the Company or otherwise and whether
of a civil, criminal, administrative legislative, or investigative (formal or
informal) nature, including any appeal therefrom in which Indemnitee was, is or
will be involved as a party, potential party, non-party witness or otherwise:
(i) by reason of the fact that Indemnitee is or was a director or officer of the
Company, by reason of any action taken by him or of any action on his part while
acting as director or officer of the Company, or otherwise by reason of his
Corporate Status; or (ii) arising out of any claim for monetary relief against
the Indemnitee in respect of any alleged breach of any fiduciary duty to the
Enterprise, to the fullest extent permitted by applicable law, in each case
whether or not serving or participating in such capacity at the time any
liability or expense is incurred for which indemnification, reimbursement, or
advancement of expenses can be provided under this Agreement. If the Indemnitee
believes in good faith that a given situation may lead to or culminate in the
institution of a Proceeding, such situation shall be considered a Proceeding
under this paragraph.

Section 3. Indemnification. The Indemnifying Companies, jointly and severally,
shall indemnify Indemnitee in accordance with the provisions of this Section 3
if Indemnitee is, or is threatened to be made, a party to or a participant in
any Proceeding, whether or not by or in the right of the Company or otherwise.
Pursuant to this Section 3, Indemnitee shall be indemnified to the fullest
extent permitted by applicable law against all Expenses, judgments, losses,
damages, contribution obligations, liabilities, penalties, fines, excise taxes,
and amounts paid in settlement actually incurred or suffered by Indemnitee or on
his behalf in connection with such Proceeding or any claim, issue or matter
therein.

For purposes of this Agreement, the meaning of the phrase “to the fullest extent
permitted by applicable law” shall include, but not be limited to:

i. to the fullest extent permitted by the provision of the PBCL that authorizes
or contemplates additional or supplementary indemnification by agreement, or the
corresponding provision of any amendment to or replacement of the PBCL or such
provision thereof; and

ii. to the fullest extent authorized or permitted by any amendments to or
replacements of the PBCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its directors.

Section 4. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. To the extent that Indemnitee is a party to and is successful, on
the merits or otherwise, in any Proceeding or in defense of any claim, issue or
matter therein, in whole or in part, the Indemnifying Companies, jointly and
severally, shall indemnify Indemnitee against all Expenses actually and
reasonably incurred by him in connection therewith. If Indemnitee is not wholly
successful in such Proceeding but is successful, on the merits or otherwise, as
to one or more but less than all claims, issues or matters in such Proceeding,
the Indemnifying Companies, jointly and severally, shall, at a minimum,
indemnify Indemnitee against (a) all Expenses

 

3



--------------------------------------------------------------------------------

actually and reasonably incurred by him or on his behalf in connection with each
successfully resolved claim, issue or matter and (b) any claim, issue or matter
related to any such successfully resolved claim, issue or matter. For purposes
of this Section 4 and without limitation, the termination of any claim, issue or
matter in such a Proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter. The
foregoing provisions of this Section 4 are in addition to, and not in limitation
of, any other rights of the Indemnitee under this Agreement, including, without
limitation, under Section 3 and/or Section 8, granting the Indemnitee the right
to be indemnified against, and/or receive an advancement of Expenses in respect
of, any Proceeding in which the Indemnitee is unsuccessful, in whole or in part.

Section 5. Indemnification For Expenses of a Witness. To the extent that
Indemnitee is, by reason of his Corporate Status, a witness or otherwise asked
to participate in any Proceeding to which Indemnitee is not a party, the
Indemnifying Companies, jointly and severally, shall indemnify him against all
Expenses actually and reasonably incurred by him or on his behalf in connection
therewith. Nothing in this Section 5 is intended to limit Indemnitee’s rights
provided for in Section 3.

Section 6. Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Indemnifying Companies for
some or a portion of Expenses, but not, however, for the total amount thereof,
the Indemnifying Companies shall nevertheless, jointly and severally, indemnify
Indemnitee for the portion thereof to which Indemnitee is entitled.

Section 7. Exclusions. Notwithstanding any provision in this Agreement to the
contrary, the Indemnifying Companies shall not be obligated under this Agreement
to make any indemnity:

(a) in connection with a proceeding (or any claim, issue or matter therein or
any part thereof) initiated by the Indemnitee, except (i) with respect to
actions or proceedings brought to establish or enforce a right to receive
Expenses or indemnification under this Agreement or any other agreement or
insurance policy or under the Articles or the Bylaws now or hereafter in effect
relating to indemnification, (ii) if the Board has approved the initiation or
bringing of such claim, (iii) any compulsory counterclaim, compulsory
cross-claim, or required joinder made by Indemnitee in a proceeding not
initiated by Indemnitee; or (iv) as otherwise required under Pennsylvania law;
or

(b) to the extent prohibited by applicable law, with respect to any act that is
established, by a final, unappealable adjudication adverse to the Indemnitee, as
having been material to the cause of action so adjudicated and as having
constituted either willful misconduct or recklessness, provided, that if it has
been adjudicated finally by a court of competent jurisdiction that Indemnitee is
not entitled to indemnification pursuant to this Section 7(b), if the court in
which such Proceeding was brought shall determine, upon application, that,
despite the adjudication of liability, but in view of all of the circumstances
of the case, Indemnitee is fairly and reasonably entitled to indemnification
hereunder, the Indemnitee shall be entitled to such indemnification to the
extent such court shall deem proper; or

 

4



--------------------------------------------------------------------------------

(c) for liability imposed in a proceeding by or for the benefit of the Company
to recover any profit pursuant to the provisions of Section 16(b) of the
Securities Exchange Act of 1934 and regulations thereunder or similar provisions
of any applicable state law; provided, however, that the exclusion in this
Section 7(c) shall not apply to Expenses incurred by Indemnitee in such a
proceeding; or

(d) for which payment has actually been made to or on behalf of Indemnitee under
any insurance policy or other indemnity provision, except with respect to any
excess beyond the amount paid under any insurance policy or other indemnity
provision.

Section 8. Advances of Expenses. Notwithstanding any provision of this Agreement
to the contrary, the Indemnifying Companies, jointly and severally, shall
advance, to the extent not prohibited by applicable law, all Expenses incurred
by or on behalf of Indemnitee in connection with any Proceeding, and such
advancement shall be made within twenty (20) days after the receipt by the
Company of a statement or statements requesting such advances (which shall
include invoices received by Indemnitee in connection with such Expenses but, in
the case of invoices in connection with legal services, any references to legal
work performed or to expenditures made that would cause Indemnitee to waive any
privilege accorded by applicable law shall not be included with the invoice)
from time to time, whether prior to or after final disposition of any
Proceeding. Advances shall be unsecured and interest free (both prior to and
after coming due). Advances shall be made without regard to Indemnitee’s ability
to repay expenses and without regard to Indemnitee’s ultimate entitlement to
indemnification under the other provisions of this Agreement. Advances shall
include any and all Expenses incurred pursuing an action to enforce this right
of advancement, including Expenses incurred preparing and forwarding statements
to the Company to support the advances claimed. The Indemnitee shall qualify for
advances upon the execution and delivery to the Company of this Agreement, which
shall constitute an undertaking providing that the Indemnitee undertakes to the
fullest extent required by applicable law to repay the amounts advanced (without
interest) if and to the extent that it is ultimately determined by a court of
competent jurisdiction in a final judgment, not subject to appeal, that
Indemnitee is not entitled to be indemnified by the Indemnifying Companies. No
other form of undertaking shall be required other than the execution of this
Agreement. This Section 8 shall not apply to any request for advancement
relating to any claim for which indemnity is excluded pursuant to Section 7(a).
The right to advances under this paragraph shall in all events continue until
final disposition of any Proceeding.

Section 9. Procedure for Notification and Defense of Claim.

(a) To obtain indemnification or advancement of Expenses under this Agreement,
Indemnitee shall submit to the Company a written request therefor, coupled with
appropriate documentation to support the request. The omission by Indemnitee to
notify the Company hereunder will not relieve the Indemnifying Companies from
any liability which they may have to Indemnitee hereunder, under the Articles,
the Bylaws, any resolution of the Board providing for indemnification or
otherwise, and any delay in so notifying the Company shall not constitute a
waiver by Indemnitee of any rights under this Agreement. The Secretary of the
Company shall, promptly upon receipt of such a request for indemnification,
advise the Board in writing that Indemnitee has requested indemnification.

 

5



--------------------------------------------------------------------------------

(b) Indemnitee shall have the right to defend any Proceeding. The Company shall
be entitled to monitor the defense of any Proceeding at its own expense with
counsel of its own choosing but shall not be entitled to conduct the defense of
any Proceeding or settle or participate in the discussion or negotiation of any
settlement of any Proceeding. Indemnitee may, in Indemnitee’s sole discretion,
cooperate with the Company in the defense of any Proceeding for which Expenses
may be payable hereunder. In no event shall Indemnitee be required to waive,
prejudice or limit any attorney-client privilege or work-product protection or
other applicable privilege or protection. Indemnitee shall seek the Company’s
consent to any settlement of any Proceeding where indemnification is sought
hereunder for any amounts paid in settlement, and Indemnitee shall, subject to
the preceding sentence, provide all information reasonably necessary for the
Company to evaluate the proposed settlement. The Indemnifying Companies shall
not be liable to Indemnitee under this Agreement for any amounts paid in
settlement of any Proceeding effected by Indemnitee without the Company’s prior
written consent, which consent shall not be unreasonably withheld. The Company’s
prior written consent to any proposed settlement shall be deemed to have been
given unless the Company notifies the Indemnitee of its objection thereto within
ten (10) days after any written request for such consent.

(c) No Indemnifying Company may, without the Indemnitee’s prior written consent,
settle, support or agree not to contest any Proceeding, or consent to, support
or agree not to contest the settlement of any Proceeding or settlement or other
resolution of any other claim, action, proceeding, demand, investigation or
other matter, which would in any manner: (i) impose any penalty, limitation,
restriction or requirement on the Indemnitee; (ii) include an admission of fault
of, or adverse finding with respect to, the Indemnitee; (iii) not include, as an
unconditional term thereof, the full release of Indemnitee from all liability in
respect of such Proceeding, which release shall be in form and substance
reasonably satisfactory to the Indemnitee; or (iv) have the actual or purported
effect of extinguishing, limiting or impairing Indemnitee’s rights hereunder
Indemnitee’s rights hereunder, including without limitation the entry of any bar
order or other order, decree or stipulation, pursuant to 15 U.S.C. § 78u-4 (the
Private Securities Litigation Reform Act), or any similar foreign, federal or
state statute, regulation, rule or law.

Section 10. Procedure Upon Application for Indemnification. Upon written request
by Indemnitee for indemnification pursuant to Section 9(a), payment shall be
made within thirty (30) days of the Company’s receipt of such request.
Indemnification shall be made, jointly and severally, by the Indemnifying
Companies without any requirement that any determination be made or any action
be taken by the Board, the shareholders, or legal counsel.

Section 11. Remedies of Indemnitee.

(a) Subject to Section 11(d), in the event that (i) payment of indemnification
pursuant to Section 3, 4, 5, or 6 of this Agreement is not made within thirty
(30) days after receipt by the Company of a written request therefor,
(ii) advancement of Expenses is not timely made pursuant to Section 8 of this
Agreement, or (iii) in the event that the Company or any other person takes or
threatens to take any action to declare this Agreement void or unenforceable, or
institutes any litigation or other action or Proceeding designed to deny, or to
recover from, the Indemnitee the benefits provided or intended to be provided to
the Indemnitee hereunder,

 

6



--------------------------------------------------------------------------------

Indemnitee shall be entitled to an adjudication by a court of his entitlement to
such indemnification and/or advancement of Expenses or any other remedy
available at law or equity as the Indemnitee may elect to pursue. Alternatively,
Indemnitee, at his option, may seek an award in arbitration to be conducted by a
single arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. No Indemnifying Company shall oppose Indemnitee’s right
to seek any such adjudication or award in arbitration. In any judicial
proceeding or arbitration commenced pursuant to this Section 11 and in any other
event, it shall be presumed that the Indemnitee has satisfied any applicable
standard of conduct and is entitled to indemnification or advancement of
Expenses, as the case may be, and the Indemnifying Companies shall have the
burden of proving, by clear and convincing evidence, that Indemnitee is not so
entitled.

(b) The Indemnifying Companies shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 11 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Indemnifying Companies are bound by all the provisions of this
Agreement. It is the intent of the Indemnifying Companies that, to the fullest
extent permitted by applicable law, the Indemnitee not be required to incur
legal fees or other Expenses associated with the interpretation, enforcement or
defense of Indemnitee’s rights under this Agreement by litigation or otherwise
because the cost and expense thereof would substantially detract from the
benefits intended to be extended to the Indemnitee hereunder. To the fullest
extent permitted by applicable law, the Indemnifying Companies, jointly and
severally, shall indemnify Indemnitee against any and all Expenses and, if
requested by Indemnitee, shall (within thirty (30) days after receipt by the
Company of a written request therefor) advance such Expenses to Indemnitee,
which are incurred by Indemnitee in connection with any action brought by
Indemnitee for indemnification or advance of Expenses from the Indemnifying
Companies under this Agreement or under any directors’ and officers’ liability
insurance policies maintained by the Indemnifying Companies, regardless of
whether Indemnitee ultimately is determined to be entitled to such
indemnification, advancement of Expenses or insurance recovery, as the case may
be, in the suit for which indemnification or advances is being sought.

(c) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of guilty, nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Company or, with respect to any criminal Proceeding,
that Indemnitee had reasonable cause to believe that his conduct was unlawful.
The knowledge and/or actions, or failure to act, of any director, officer, agent
or employee of the Enterprise shall not be imputed to Indemnitee for purposes of
determining the right to indemnification under this Agreement.

(d) Notwithstanding anything in this Agreement to the contrary, other than
Section 8, no determination as to entitlement of Indemnitee to indemnification
under this Agreement shall be required to be made prior to the final disposition
of the Proceeding.

 

7



--------------------------------------------------------------------------------

(e) For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith if Indemnitee’s action is based on the records or
books of account of the Enterprise, including financial statements, or on
information supplied to Indemnitee by the officers of the Enterprise in the
course of their duties, or on the advice of legal counsel for the Enterprise or
the Board or counsel selected by any committee of the Board or on information or
records given or reports made to the Enterprise by an independent certified
public accountant or by an appraiser, investment banker or other expert selected
with reasonable care by the Company or the Board or any committee of the Board.
The provisions of this Section 11(e) shall not be deemed to be exclusive or to
limit in any way the other circumstances in which the Indemnitee may be deemed
to have met the applicable standard of conduct set forth in this Agreement.

Section 12. Non-exclusivity; Survival of Rights; Insurance; Subrogation.

(a) The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the Articles,
the Bylaws, any agreement, a vote of shareholders or a resolution of directors,
or otherwise. No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in his
Corporate Status prior to such amendment, alteration or repeal. To the extent
that a change in Pennsylvania law, whether by statute or judicial decision,
permits greater indemnification or advancement of Expenses than would be
afforded currently under the Articles, the Bylaws and this Agreement, it is the
intent of the parties hereto that Indemnitee shall enjoy by this Agreement the
greater benefits so afforded by such change. No right or remedy herein conferred
is intended to be exclusive of any other right or remedy, and every other right
and remedy shall be cumulative and in addition to every other right and remedy
given hereunder or now or hereafter existing at law or in equity or otherwise.
The assertion or employment of any right or remedy hereunder, or otherwise,
shall not prevent the concurrent assertion or employment of any other right or
remedy. The Indemnitee’s rights under this Agreement are present contractual
rights that are fully vested upon Indemnitee’s first service as an officer or
director of the Company.

(b) The Indemnifying Companies hereby acknowledge that Indemnitee has or may
have certain rights to indemnification, advancement of expenses and/or insurance
provided by third party indemnitors, including the Designating Stockholder. The
Indemnifying Companies hereby agree (i) that they, jointly and severally, are
the indemnitor of first resort (i.e., their obligations to Indemnitee are
primary and any obligation of the third party indemnitors, including the
Designating Stockholder, to advance expenses or to provide indemnification for
the same expenses or liabilities incurred by Indemnitee are secondary) and
(ii) that they, jointly and severally, shall be required to advance the full
amount of expenses incurred by Indemnitee and shall be liable for the full
amount of all Expenses, judgments, losses, damages, contribution obligations,
liabilities, penalties, fines, excise taxes, and amounts paid in settlement to
the extent legally permitted and as required by the terms of this Agreement, the
Articles and the Bylaws, without regard to any rights Indemnitee may have
against third party indemnitors, including the Designating Stockholder. Each of
the Indemnifying Companies further agrees that no advancement or payment by the
third party indemnitors, including the Designating Stockholder,

 

8



--------------------------------------------------------------------------------

on behalf of Indemnitee with respect to any claim for which Indemnitee has
sought indemnification from the Indemnifying Companies shall affect the
foregoing and the third party indemnitors, including the Designating
Stockholder, shall have a right of contribution and/or be subrogated to the
extent of such advancement or payment to all of the rights of recovery of
Indemnitee against the Indemnifying Companies.

(c) For so long as Indemnitee’s services or participation are covered hereunder,
the Company shall maintain an insurance policy or policies providing liability
insurance for directors, officers, employees, or agents of the Company or of any
other Enterprise, on terms and conditions providing substantially equivalent
benefits as such existing policy or policies of the Company. Indemnitee shall be
covered by such policy or policies in accordance with its or their terms to the
maximum extent of the coverage available for any such director, officer,
employee or agent under such policy or policies. The Company shall give prompt
notice of its receipt of a notice of a claim pursuant to the terms hereof or of
the commencement of a proceeding, as the case may be, to the insurers in
accordance with the procedures set forth in the respective policies. The Company
shall thereafter take all necessary or desirable action, as well as all action
reasonably requested by the Indemnitee or the Designating Stockholder, to cause
such insurers to pay, on behalf of the Indemnitee, all amounts payable as a
result of such proceeding in accordance with the terms of such policies, and to
exhaust the coverage available under such policies before claims are made with
respect to such matters under any director and officer liability insurance
policies that may be maintained by the Designating Stockholder, it being
understood and agreed that it is the intent of the parties that any such
policies maintained by any Designating Stockholder would be called upon to
provide excess insurance coverage only to the extent of any failure of any
liability insurance policies maintained by the Indemnifying Companies to make
payment of any amounts for which coverage is also available under any liability
insurance policies maintained by any Designating Stockholderand failure by the
Indemnifying Companies to otherwise make payments pursuant to their obligations
under this Agreement. Such insurance coverage is in addition to and not in lieu
of the other provisions hereof.

(d) In the event of any payment under this Agreement, the Indemnifying Companies
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Indemnifying Companies to bring suit to enforce such
rights. The Indemnifying Companies shall pay or reimburse all Expenses actually
and reasonably incurred by Indemnitee in connection with such subrogation.

(e) The Indemnifying Companies shall not be liable under this Agreement to make
any payment of amounts otherwise indemnifiable hereunder (or for which
advancement is provided hereunder) if and to the extent that Indemnitee has
otherwise actually received such payment under any insurance policy of the
Indemnifying Companies or any other contract, agreement or otherwise with the
Indemnifying Companies.

 

9



--------------------------------------------------------------------------------

(f) The Indemnifying Companies’ obligation to indemnify or advance Expenses
hereunder to Indemnitee who is or was serving at the request of the Company as a
director, officer, employee or agent of any other corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
enterprise shall be reduced by any amount Indemnitee has actually received as
indemnification or advancement of Expenses from such other corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise.

(g) The Indemnifying Companies may create a fund of any nature, which may, but
need not be, irrevocable or under the control of a trustee, or otherwise secure
or insure in any manner, its obligations to indemnify and advance Expenses to
the Indemnitee, whether arising under or pursuant to this Agreement or any other
agreement or otherwise. In such case, the Indemnitee shall be an intended
beneficiary of any such fund or arrangement. To the extent reasonably requested
by Indemnitee, the Indemnifying Companies shall at any time and from time to
time provide security to Indemnitee for the obligations of the Indemnifying
Companies hereunder through an irrevocable bank line of credit, funded trust or
other collateral or by other means reasonably requested by Indemnitee. Any such
security, once provided to Indemnitee, may not be revoked or released without
the prior written consent of Indemnitee.

(h) Notwithstanding any other provisions of this Agreement, each of the
Indemnifying Companies hereby unconditionally and irrevocably waives,
relinquishes and releases, and covenants and agrees not to exercise (and to
cause the Enterprise not to exercise) any right such Indemnifying Company may
now have or hereafter acquire against any Designating Stockholder, any former
Designating Stockholder or Indemnitee (or affiliates thereof, other than the
Indemnifying Companies or subsidiaries thereof) that arise from or relate to the
existence, payment, performance or enforcement of the Indemnifying Companies’
obligations under this Agreement or under any other indemnification agreement
(whether pursuant to contract, the Articles or the Bylaws), including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution
or indemnification and any right to participate in any claim or remedy of
Indemnitee against any Designating Stockholder, former Designating Stockholder
or Indemnitee (or affiliates thereof other than the Indemnifying Companies or
subsidiaries thereof), whether or not such claim, remedy or right arises in
equity or under contract, statute or common law, including, without limitation,
the right to take or receive from any Designating Stockholder , former
Designating Stockholder or Indemnitee (or affiliates thereof other than the
Indemnifying Companies or subsidiaries thereof), directly or indirectly, in cash
or other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right.

Section 13. Binding Effect; Provision for Continuation. This Agreement shall be
binding upon the Indemnifying Companies and their successors and assigns and
shall inure to the benefit of Indemnitee and his heirs, executors and
administrators. Each Indemnifying Company shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation or otherwise) to
all, substantially all or a substantial part, of their business and/or assets,
by written agreement in form and substance satisfactory to the Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that such Indemnifying Company would be required to perform
if no such succession had taken place.

 

10



--------------------------------------------------------------------------------

Section 14. Period of Limitations. To the fullest extent permitted by applicable
law, the Indemnifying Companies agree that no legal action shall be brought and
no cause of action shall be asserted by or in the right of the Indemnifying
Companies against the Indemnitee, the Indemnitee’s spouse, heirs, executors or
personal or legal representatives after the expiration of one year from the date
of accrual of such cause of action, and any claim or cause of action of the
Indemnifying Companies shall be extinguished and deemed released unless asserted
by the timely filing of a legal action within such one-year period; provided,
however, that if any shorter period of limitations is otherwise applicable to
any such cause of action such shorter period shall govern.

Section 15. Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by applicable law; (b) such provision or provisions
shall be deemed reformed to the extent necessary to conform to applicable law
and to give the maximum effect to the intent of the parties hereto; and (c) to
the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any Section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

Section 16. Enforcement.

(a) Each of the Indemnifying Companies expressly confirms and agrees that it has
entered into this Agreement and assumed the obligations imposed on it hereby in
order to induce Indemnitee to serve as a director of the Company, and each of
the Indemnifying Companies acknowledges that Indemnitee is relying upon this
Agreement in serving as a director of the Company.

(b) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof (including without limitation that certain
Indemnification Agreement, dated as of September 30, 2009, by and between the
Company and the Indemnitee); provided, however, that this Agreement is a
supplement to and in furtherance of the Articles, the Bylaws, the PBCL, any
resolution of the Board providing for indemnification and applicable law, and
shall not be deemed a substitute therefor, nor to diminish or abrogate any
rights of Indemnitee thereunder.

Section 17. Modification and Waiver. No supplement, modification or amendment,
or waiver of any provision, of this Agreement shall be binding unless executed
in writing by the parties hereto. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
of this Agreement nor shall any waiver constitute a continuing waiver.

Section 18. Notice by Indemnitee. Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
covered hereunder. The failure of Indemnitee to so notify the Company shall not
relieve the Indemnifying Companies of any obligation which they may have to the
Indemnitee under this Agreement or otherwise.

 

11



--------------------------------------------------------------------------------

Section 19. Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if (a) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, (b) mailed by certified
or registered mail with postage prepaid, on the third business day after the
date on which it is so mailed, (c) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed or (d) sent by facsimile transmission, with receipt of oral
confirmation that such transmission has been received:

(a) If to Indemnitee, at the address indicated on the signature page of this
Agreement, or such other address as Indemnitee shall provide to the Company.

(b) If to the Company to:

Education Management Corporation

210 Sixth Ave., 33rd Floor

Pittsburgh, PA 15222

Attn: General Counsel

Facsimile: (412) 471-2954

or to any other address as may have been furnished to Indemnitee by the Company.

Section 20. Contribution. To the fullest extent permitted by applicable law, if
the indemnification provided for in this Agreement is unavailable to Indemnitee
for any reason whatsoever, the Indemnifying Companies, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, losses, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Indemnifying Companies and
Indemnitee as a result of the event(s) and/or transaction(s) giving cause to
such Proceeding; and/or (ii) the relative fault of the Indemnifying Companies
(and their directors, officers, employees and agents) and Indemnitee in
connection with such event(s) and/or transaction(s).

Section 21. Applicable Law and Consent to Jurisdiction. This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the Commonwealth of Pennsylvania,
without regard to its conflict of laws rules. Except with respect to any
arbitration commenced by Indemnitee pursuant to Section 11(a) of this Agreement,
the Indemnifying Companies and Indemnitee hereby irrevocably and unconditionally
(i) agree that any action or proceeding arising out of or in connection with
this Agreement shall be brought only in the state or federal courts located in
Allegheny County, Pennsylvania (the “Pennsylvania Court”), and not in any other
state or federal court in the United States of America or any court in any other
country, (ii) consent to submit to the exclusive

 

12



--------------------------------------------------------------------------------

jurisdiction of the Pennsylvania Court for purposes of any action or proceeding
arising out of or in connection with this Agreement, (iii) waive any objection
to the laying of venue of any such action or proceeding in the Pennsylvania
Court, and (iv) waive, and agree not to plead or to make, any claim that any
such action or proceeding brought in the Pennsylvania Court has been brought in
an improper or inconvenient forum.

Section 22. Third Party Beneficiary. The Designating Stockholder is an express
third party beneficiary of this Agreement, is entitled to rely upon this
Agreement and may specifically enforce the Indemnifying Companies’ obligations
hereunder, including but not limited to the obligations specified in Section 12.

Section 23. Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced to evidence the existence of this Agreement.

Section 24. Miscellaneous. The headings of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

[signature page follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

COMPANY: By:       Name:   Title:

 

INDEMNITEE: By:       Name:       Address:          

Signature Page to Director Indemnification Agreement

 

14